DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“task-based interface configured to” in at least claim 1
“the formation manager sub-system configured to” in at least claim 1
“the formation commander sub-system configured to” in at least claim 1
“the formation guidance sub-system is configured to” in at least claim 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure in the specification includes:
Spec. ¶47 “the task-based interface 106 may include any type of interface known in the art including, but not limited to, an HMI, an artificial pilot machine interface (APMI), a software defined application programming interface (API), and the like.”
There is no corresponding structure provided in the specification.
Spec. ¶38 “The formation commander sub-system 102 may include a formation commander/operator ( e.g., human, artificial intelligent agent, or higher level decision making software). The formation commander sub-system 102 may further include one or more interface elements ( e.g., human machine interface (HMI), artificial pilot machine interface (APMI), or the like).”
There is no corresponding structure provided in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitations “receive a sequence of one or more task-based commands along with one or more sets of task-based options for each of the one or more task-based commands… receive the sequence of one or more task-based commands along with the one or more sets of task-based options… receive one or more incoming peer-to-peer messages… receive one or more sets of navigation data…  receive one or more sets of additional data…  generate one or more status outputs based on at least one of the one or more task-based commands, the one or more sets of task-based options, the one or more incoming peer-to-peer messages, the one or more sets of navigation data, or the one or more sets of additional data; provide the generated one or more status output… generate one or more outgoing peer-to-peer messages based on at least one of the one or more task-based commands, the one or more sets of task-based options, the one or more incoming peer-to-peer messages, the one or more sets of navigation data, or the one or more sets of additional data; provide the generated one or more outgoing peer-to-peer messages… and generate one or more guidance and control inputs for a formation guidance sub-system based on at least one of the one or more task-based commands, the one or more sets of task-based options, the one or more incoming peer-to-peer messages, the one or more sets of navigation data, or the one or more sets of additional data; dynamically adjust the task-based interface based on the provided one or more status outputs” recited in claim 1 and similarly recited in independent claim 12 recite the abstract idea of a mental process. If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The above limitation of independent claim 1 falls within one or more of the three
enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental
process, that can be performed in the human mind since each of the above steps could
alternatively, be performed in the human mind or with the aid of pen and paper. This
conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court
held that section 101 did not embrace a process defined simply as using a computer to perform
a series of mental steps that people, aware of each step, can and regularly do perform in their
heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed.
Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom
S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as
essentially mental processes within the abstract-idea category”).	Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, a human being could mentally receive a sequence of task commands along with task options, mentally receive incoming messages, mentally receive navigation data, mentally generate status outputs based on task commands, task options, or navigation data; mentally generate outgoing peer-to-peer messages based on based on task commands, task options, or navigation data; provide these generated messages via speaking or pen/paper, generate guidance and control inputs based on based on task commands, task options, or navigation data; and dynamically adjust a task based interface based on the provided status outputs all with their mind.
	
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application. 
For example, with respect to at least claim 1 and similarly 12, additional elements include a “formation manager sub-system” and a “formation guidance sub-system” that lack sufficient structure necessary to discern if these two elements constitute generic structural components such as a generic computer. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
In addition, the limitation “dynamically adjust the task-based interface based on the provided one or more status outputs from the formation manager sub-system” constitutes insignificant post-solution activity since the limitation does not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional element of a “formation manager sub-system” and  “formation guidance sub-system” do not amount to an innovative concept since the system for automated formation flight is passively recited and does not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the “formation manager sub-system” and  “formation guidance sub-system”, do not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of an electronic device itself which implements
the abstract idea (e.g., the general purpose computer and/or the computer system which
implements the process are not made more efficient or technologically improved); the claims
do not perform a transformation or reduction of a particular article to a different state or thing
(i.e., the claims do not use the abstract idea in the claimed process to bring about a physical
change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus
patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584
(1978), where a physical change, and thus patentability, was not imparted by the claimed
process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e., vehicular traversal among a formation of other vehicles).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in connection with the 112(f) interpretation . The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-15 are rejected for the following reasons: With respect to claims 1, 5-8, 12, and 14, there is no corresponding structure provided in the specification for “the formation manager sub-system”. With respect to claims 1-2, 6, and 12, there is no corresponding structure provided in the specification for “the formation guidance sub-system”. Claims 2-11 and 13-15 are further rejected on the basis of their dependency to rejected independent claims.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-15 are rejected for the following reasons: With respect to claims 1, 5-8, 12, and 14, there is no corresponding structure provided in the specification for “the formation manager sub-system”. With respect to claims 1-2, 6, and 12, there is no corresponding structure provided in the specification for “the formation guidance sub-system”. Claims 2-11 and 13-15 are further rejected on the basis of their dependency to rejected independent claims.
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nhut (US20220035367A1)(hereinafter “Nhut”) in view of Myslinski (US9643722B1)(hereinafter “Myslinski”).
With respect to claim 1 and similarly 12,
A system for automated formation flight, comprising: 
a formation commander sub-system including (Nhut ¶85 “Below is a detailed description of an example of the HAT system FIG. 19”) 
a task-based interface configured to receive a sequence of one or more task-based commands (Nhut ¶11 “Some embodiments include receiving a play… a play is defined in terms of nodes, which correspond to inputs, tasks, and subplays”)
along with one or more sets of task-based options for each of the one or more task-based commands (Nhut Fig. 20, “Play”, “Airport Closure”, “Divert”, “Reroute”)
from an operator using one or more task-based selectable buttons of the task-based interface; (Nhut ¶11 “receiving a play from the user, wherein a play allows a user to select, configure, tune, and confirm”; Nhut ¶85 “Once a user selects a play from the list, a play description 2006 will appear to the right corresponding to the description that was provided in the play's creation using the Play Maker (described below) and the user may now click the “Next” button in the lower right to advance to the Configure stage shown in FIG. 9 (described below).”; Nhut 90 “Once a user clicks on the “Next” button 1122 in the lower right, the play will begin”; Nhut ¶92 “a button to invoke the Play Selector for executing new plays (“Add Play”)”)
and a formation manger sub-system communicatively coupled to the formation commander sub-system (Nhut ¶85 “an operator may use the Play Selector wizard… to launch a play from the main HAT interface.”),
each vehicle of one or more vehicles within one or more teams configured to employ the formation manager sub-system (Nhut ¶99 “the Aircraft List displays the aircraft involved in the currently selected play in the Play Manager, along with their destination and a route score that shows the relative quality of their current route.”), 
the formation manager sub- system configured to: 
receive the sequence of one or more task-based commands (Nhut Fig. 13, 1302 “Manual route entry required”… “Route waiting approval: KBOI”… “Route waiting approval: KGTF”… “Executing new route soon: KBOI”)
along with the one or more sets of task-based options from the formation commander sub- system (Nhut Fig. 13, 1304 “Execute”; Nhut Fig. 13, 1306 “Veto”)
receive one or more incoming peer-to-peer messages from each vehicle of the one or more vehicles within the one or more teams (Nhut ¶97 “the node graph of the play conductor provides added information about the status of aircraft within the play. As aircraft move through subsequent stages of the play, their corresponding call signs are shown beneath the nodes at which aircraft currently reside”); 
receive one or more sets of navigation data from a navigation system (Nhut ¶99 “the Aircraft List displays the aircraft involved in the currently selected play in the Play Manager, along with their destination”; Nhut ¶102 “In the example the Route Recommendations table (1424) shows route options provided by the candidate problem resolver”) 
receive one or more sets of additional data from at least one of one or more mission-relevant or one or more task-relevant sub-systems (Nhut ¶99 “and a route score that shows the relative quality of their current route.”);
generate one or more status outputs based on at least one of (Nhut Fig. 12 “Just now… NASA3 Executing new route soon”)
the one or more task-based commands (Nhut 90 “Once a user clicks on the “Next” button 1122 in the lower right, the play will begin”; Nhut ¶92 “a button to invoke the Play Selector for executing new plays (“Add Play”)”; Nhut Fig. 12 “Just now… NASA3 Executing new route soon”; Nhut ¶42 “all acceptable contingency routes to be made available to the operator who, in turn, must either select and execute one of these”), 
the one or more sets of task-based options, 
the one or more incoming peer-to-peer messages, 
the one or more sets of navigation data,
 or the one or more sets of additional data; 
provide the generated one or more status outputs to the formation commander sub-system (Nhut ¶96 “The status and recommendation pane contains a list of the aircraft involved in the selected play 1410, 1412 and 1414, more detailed status information about any aircraft selected from that list 1410, and detailed information and options related to suggested actions for the aircraft selected in the aircraft list 1416-1434.”; Nhut ¶97 “In addition to providing a bird's eye view of the selected play's structure, the node graph of the play conductor provides added information about the status of aircraft within the play”); 
generate one or more outgoing peer-to-peer messages (Nhut ¶117 “based on at least one of”; Nhut ¶128 “networked drone fleet… The data 708 sent from these drone fleets may be received wirelessly by any number of antennae 710 through any kind of wireless system described herein”; Nhut ¶156 “In some examples, point-to-point radio transmitters may be utilized for inter-drone communications”)
and generate one or more guidance and control inputs for a formation guidance sub-system (Nhut Fig. 20, “Airport Closure”, “Use this play in the event of the closure of a destination airport for NASA company aircraft. By providing basic details of the closure, including the airport ICAO identifier, closure start time, and expected closure end time, this play will identify all affected aircraft and assist with their management. For each affected aircraft, the system will attempt to modify the route to preserve the original destination (Absorb Delay) or find a safe and reasonable alternative (Divert). When necessary, the system will prompt the user for further guidance. Automation authority for the Absorb Delay and Divert tasks may be adjusted to user preference”)
based on at least one of 
the one or more task-based commands (Nhut Fig. 20, user selects “Airport Closure” as the play; Nhut ¶85 “an operator may use the Play Selector wizard (various stages of the Selector are shown in FIG. 10, FIG. 11, FIG. 20) to launch a play from the main HAT interface.”, 
the one or more sets of task-based options, 
the one or more incoming peer-to-peer messages, 
the one or more sets of navigation data, 
or the one or more sets of additional data; 
the formation commander sub-system configured to dynamically adjust the task- based interface based on the provided one or more status outputs from the formation manager sub-system. (Nhut ¶97 “the node graph of the play conductor provides added information about the status of aircraft within the play. As aircraft move through subsequent stages of the play, their corresponding call signs are shown beneath the nodes at which aircraft currently reside”)
Nhut fails to explicitly disclose:
generate one or more outgoing peer-to-peer messages based on at least one of the one or more task-based commands or the one or more incoming peer-to-peer messages,
provide the generated one or more outgoing peer-to-peer messages to each vehicle of the one or more vehicles within the one or more teams; 
However, Myslinski, from the same field of endeavor, discloses:
generate one or more outgoing peer-to-peer messages (Myslinski ¶210 “the drone is able to communicate with other drones to assist”; Myslinski ¶232 “the multiple drones 2000, 2002, 2004 are able to communicate with each other”)
based on at least one of
the one or more task-based commands (Myslinski ¶210 “if the suspect has a criminality rating above a threshold such as an armed murder suspect (e.g., based on information received from the police), then multiple drones are used to track the suspect”), 
the one or more sets of task-based options, 
the one or more incoming peer-to-peer messages, (Myslinski ¶209 “The drones are able to coordinate with each other to ensure a target is not lost. For example, if a suspect moves from zone 1 to zone 2, then a second drone is waiting in zone 2 (at the border of zone 2 and zone 1) where the suspect is headed (e.g., based on the first drone's location/trajectory) to continue tracking the target.”)
the one or more sets of navigation data, 
or the one or more sets of additional data; 
provide the generated one or more outgoing peer-to-peer messages to each vehicle of the one or more vehicles within the one or more teams; (Myslinski ¶210 “In some embodiments, when a drone detects a suspect, the drone is able to communicate with other drones to assist… then multiple drones are used to track the suspect from different angles. In some embodiments, the drone is a nested drone implementation as described herein which is capable of separating when desired to be able to be in multiple places at once.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the inter-drone communication system based on task based commands and peer-to-peer messages, as taught by Myslinski, in the system of Nhut, in order to track a suspect from multiple angles. This ensures the drone is able to accurately track a target and coordinate with the preferred authorities to capture a suspect. (Myslinski ¶210 “the drone is able to be used to guide the police toward the suspect or force/coax the suspect to the police… multiple drones are used to track the suspect from different angles”)

	With respect to claim 2 and similarly 13,
	Nhut in view of Myslinski discloses:
wherein the formation guidance sub-system is configured to: 
decompose the generated one or more guidance and control inputs; (Nhut ¶103 “The operator may select a recommendation by clicking on a column in the recommendation table… A drill down menu below the table (1428- 1430 in FIG. 14) may provide additional transparency
information for the selected option.”)
and generate one or more autopilot commands based on the one or more decomposed guidance and control inputs. (Nhut ¶103 “this menu may provide information regarding the… landing phase”; Nhut Fig. 17 “Approach, “landing speed”; Nhut Fig. 17 “Speed”, “The landing speed because of the tailwind component is acceptable for landing; Nhut Fig. 19, “landing speed”; Nhut ¶40 “the first part 150 of each flight plan specifies the flight path over the ground to the landfill, a 30-mph groundspeed and an altitude of 400 feet.”)

With respect to claim 3,
Nhut in view of Myslinski discloses:
wherein the generated one or more guidance and control inputs include one or more trajectories for the one or more vehicles to follow. (Nhut ¶41 “ALTA detects this as a problem, i.e. the current route is cutting across the geofenced region 170. ALTA then pulls up six contingency flight plans”; Nhut ¶42 “ALTA instructs all acceptable contingency routes to be made available to the operator who, in tum, must either select and execute one of these or create and execute a new resolution; 3) instructs all acceptable contingency routes for one drone to be immediately made available to the operator who must either select and execute one of these or create and execute a new resolution.”; Nhut ¶81 “In the pictured example, Denver International Airport (DEN) has been closed due to a thunderstorm. This has triggered an Airport Closure play and the HAT system FIG. 19 in assisting four aircraft enroute to DEN. The HAT system FIG. 19 considers contextual factors for the affected aircraft (e.g., risk, location, weather, fuel consumption, estimated delay times, medical facilities, and airline services) to generate and analyze options to either "absorb" the delay resulting from the closure enroute (e.g., by slowing down or modifying the route to DEN) or to divert to a suitable alternate airport.”)

	With respect to claim 5,
Nhut in view of Myslinski discloses:
wherein the formation commander sub-system is further configured to: display the generated one or more status outputs provided by the formation manager sub-systems on the task-based interface. (Nhut ¶96 “The status and recommendation pane contains a list of the aircraft involved in the selected play 1410, 1412 and 1414, more detailed status information about any aircraft selected from that list 1410, and detailed information and options related to suggested actions for the aircraft selected in the aircraft list 1416-1434.”; Nhut ¶97 “In addition to providing a bird's eye view of the selected play's structure, the node graph of the play conductor provides added information about the status of aircraft within the play”; Nhut Fig. 13 “NASA13 Route waiting approval”, NASA11 “Executing new route soon”)

With respect to claim 6,
Nhut in view of Myslinski discloses:
wherein the formation manager sub-system is further configured to: 
receive a set of formation roster data indicating team composition (Nhut Fig. 11 “NASA18”, “NASA42”)
and characteristics of the one or more teams; (Nhut ¶45 “these critical states are composed of the Basic System States current battery charge (received from the Drone via radio link)… Higher Order States predicted battery reserve, predicted methane sensing capability”; Nhut ¶47 “Basic States outputs by the APM System Monitor 202 are a drone’s current battery charge”; Nhut ¶110 “aircraft, NASA16. As pictured, ALTA has evaluated this aircraft's current situation to be at the Select level of automation”; Here level of automation would be a characteristic, as these drones can vary from fully autonomous to manually operated; Nhut Table 1 “Drone 1”… “Predicted Methane Sensing Capability (% of optimum)”; Nhut Fig. 14, “NASA11… KBOI(10R)… 13464 lbs”, NASA18… KGTF(03)… 9127 lbs)
generate one or more status outputs (Nhut Fig. 12 “Just now… NASA3 Executing new route soon”)
based on at least one of 
the one or more task-based commands, (Nhut 90 “Once a user clicks on the “Next” button 1122 in the lower right, the play will begin”; Nhut ¶92 “a button to invoke the Play Selector for executing new plays (“Add Play”)”; Nhut Fig. 12 “Just now… NASA3 Executing new route soon”; Nhut ¶42 “all acceptable contingency routes to be made available to the operator who, in turn, must either select and execute one of these”), 
the one or more sets of task-based options, 
the one or more incoming peer-to-peer messages,
the one or more sets of navigation data, 
or the one or more sets of additional data, 
or the set of formation roster data; 
generate one or more outgoing peer-to-peer messages (Nhut ¶117 “based on at least one of”; Nhut ¶128 “networked drone fleet… The data 708 sent from these drone fleets may be received wirelessly by any number of antennae 710 through any kind of wireless system described herein”; Nhut ¶156 “In some examples, point-to-point radio transmitters may be utilized for inter-drone communications”; Myslinski ¶210 “the drone is able to communicate with other drones to assist”; Myslinski ¶232 “the multiple drones 2000, 2002, 2004 are able to communicate with each other”)
based on at least one of
the one or more task-based commands (Myslinski ¶210 “if the suspect has a criminality rating above a threshold such as an armed murder suspect (e.g., based on information received from the police), then multiple drones are used to track the suspect”), 
the one or more sets of task-based options, 
the one or more incoming peer-to-peer messages, (Myslinski ¶209 “The drones are able to coordinate with each other to ensure a target is not lost. For example, if a suspect moves from zone 1 to zone 2, then a second drone is waiting in zone 2 (at the border of zone 2 and zone 1) where the suspect is headed (e.g., based on the first drone's location/trajectory) to continue tracking the target.”)
the one or more sets of navigation data, 
or the one or more sets of additional data, 
or the set of formation roster data; 
and generate one or more guidance and control inputs for a formation guidance sub- system (Nhut Fig. 20, “Airport Closure”, “Use this play in the event of the closure of a destination airport for NASA company aircraft. By providing basic details of the closure, including the airport ICAO identifier, closure start time, and expected closure end time, this play will identify all affected aircraft and assist with their management. For each affected aircraft, the system will attempt to modify the route to preserve the original destination (Absorb Delay) or find a safe and reasonable alternative (Divert). When necessary, the system will prompt the user for further guidance. Automation authority for the Absorb Delay and Divert tasks may be adjusted to user preference”)
based on at least one of 
the one or more task-based commands, (Nhut Fig. 20, user selects “Airport Closure” as the play; Nhut ¶85 “an operator may use the Play Selector wizard (various stages of the Selector are shown in FIG. 10, FIG. 11, FIG. 20) to launch a play from the main HAT interface.”),
the one or more sets of task-based options, 
the one or more incoming peer-to-peer messages, 
the one or more sets of navigation data, 
or the one or more sets of additional data, 
or the set of formation roster data.

	With respect to claim 8 and similarly 15,
Nhut in view of Myslinski discloses:
wherein the formation manager sub-system is further configured to: automatically execute one or more emergency actions when an emergency event occurs. (Nhut Fig. 20, “Ground Emergency”; Nhut ¶81 “In the pictured example, Denver International Airport
(DEN) has been closed due to a thunderstorm. This has triggered an Airport Closure play and the HAT system FIG. 19 in assisting four aircraft enroute to DEN. The HAT system FIG. 19 considers contextual factors for the affected aircraft (e.g., risk, location, weather, fuel consumption, estimated delay times, medical facilities, and airline services) to generate and analyze options to either "absorb" the delay resulting from the closure enroute ( e.g., by slowing down or modifying the route to DEN) or to divert to a suitable alternate airport.”; Nhut ¶122 “The ability to catch and address human mistakes. For example, software that uses criteria similar to that used by the ALTA agent could be employed to assess if human inputs are likely to result in some adverse state. Then, depending on how adverse the outcome will be, and how soon it will happen, the software could take different actions. In one case it might immediately reverse a pilot's input if there was a very high and immediate risk of a very severe outcome (e.g., hitting another aircraft within 5 seconds), and then advise the pilot of what it did and why. In another case it might just advise the pilot if the consequence of an input was less severe but still above a certain threshold (an encounter with mild clear air turbulence); or if there was time for the pilot to address a sufficiently future consequence, e.g., where the pilot began a descent toward the ground that would impact the ground in 2 minutes.”)

With respect to claim 9,
Nhut in view of Myslinski discloses:
wherein the at least one of the one or more mission-relevant sub-systems or the one or more task-relevant sub-systems include at least one of: one or more payload sub-systems, one or more radios, one or more tactical sensors, or one or more cameras. (Nhut ¶26 “Examples of sensors which may be attached to and operated on these remove vehicles could be any kind of sensor, such as but not limited to gas sniffers, visible light cameras, thermal cameras, gyroscopes, anemometer, thermometer, seismometer, and/or any combination of these or other sensors.”; Nhut ¶30 “Tasks such as mission planning, mission execution, sensor reading, sensor data analysis, vehicle maintenance, and many other scalable tasks may be coordinated and systematized at the back end computing system 102 for any number of multiple remote vehicles 110, 112. Such examples may produce a solution that is scalable and flexible with respect to the number of sensors, vehicles, users, and/or monitoring sites.”)

With respect to claim 10,
Nhut in view of Myslinski discloses:
wherein the operator includes at least one of: a human, executing software logic, or an artificially intelligent agent (AI). (Nhut ¶35 “allocation can be based upon an ordered set of automation responsibilities, with each level reflecting an increase in automation responsibilities, ranging from no automation responsibility (human fully responsible), to automation responsible for suggesting (human decides and implements) and finally, at the extreme automation fully responsible for coming up with and implementing a resolution (no human responsibility).”)

With respect to claim 11,
Nhut in view of Myslinski discloses:
wherein the one or more task-based selectable buttons (Nhut ¶98 “the operator 108 may be configured to use one or more task-based selectable buttons 110 on the task-based interface 106 to select a sequence of one or more task-based commands for the one or more vehicles to perform.”)
are organized into one or more categorized groups including at least one of:
Individual out-of-formation tasks, 
Leader-Follower formation tasks, 
Leaderless cooperative tasks, (Myslinski ¶209 “The drones are able to coordinate with each other to ensure a target is not lost. For example, if a suspect moves from zone 1 to zone 2, then a second drone is waiting in zone 2 (at the border of zone 2 and zone 1) where the suspect is headed (e.g., based on the first drone's location/trajectory) to continue tracking the target.”; Myslinski ¶210 “In some embodiments, when a drone detects a suspect, the drone is able to communicate with other drones to assist… then multiple drones are used to track the suspect from different angles. In some embodiments, the drone is a nested drone implementation as described herein which is capable of separating when desired to be able to be in multiple places at once… if the suspect has a criminality rating above a threshold such as an armed murder suspect (e.g., based on information received from the police), then multiple drones are used to track the suspect”); 
In-formation side tasks,
 or Multi-formation coordinating tasks

With respect to claim 14,
Nhut in view of Myslinski discloses:
validating the sequence of one or more task-based commands; (Nhut ¶85 “Once a user selects a play from the list, a play description 2006 will appear to the right corresponding to the description that was provided in the play's creation using the Play Maker (described below) and the user may now click the "Next" button in the lower right to advance to the Configure stage”; Nhut claim 14 “confirm includes projecting the actions that will occur”; Nhut ¶74 “The example structuring process shown in FIG. 6, consists of four key stages: Select 680, Configure 682, Tune 684, and Confirm 686… In the Confirm stage the human user/operator is provided with a summary of projected actions that will occur once the play is initialized.”; Nhut ¶90 “An example of the interface for the Confirm stage of the Play Selector is shown in FIG. 11 . The panel at the top is the same as shown in the Configure and Tune Stages. The main panel contains a high-level summary of projected actions that will occur once the play is initialized 1102 and 1104. The panel also includes the list of assets that will be involved 1106 and 1108, and the input parameters provided to the Play Selector for the play 1110-1120. Once a user clicks on the "Next" button 1122 in the lower right, the play will begin and it will be added to the list of active plays in the Play Manager. Additionally, the Play Conductor display (described below) will update to reflect the newly executed play.”) The tasks are selected in the “Select” stage, and validated in the “Confirm” stage)
assigning the sequence of one or more task-based commands to the one or more formation manager sub-systems; (Nhut ¶40 “The five drones 110 are assigned to search different regions of the landfill.”)
performing the assigned sequence of one or more task-based commands; (Nhut ¶40 “the mission will execute autonomously”)
and monitoring the performance of the assigned sequence of one or more task-based commands (Nhut ¶97 “the node graph of the play conductor provides added information about the status of aircraft within the play. As aircraft move through subsequent stages of the play, their corresponding call signs are shown beneath the nodes at which aircraft currently reside”; Nhut ¶40 “During the mission ALTA is configured to continuously monitor for any number of problems, in this example, three potential problems, 1) insufficient battery reserve (projected battery charge at the end of the mission) to safely complete the mission; 2) poor predicted sensing of methane leaks; and 3) coming to close to, or penetrating, geofenced (cordoned off) airspace regions.”)
through the one or more incoming peer-to-peer messages . (Nhut ¶129 “The back end
system 102 could be a distributed computing environment that ties together many multiple features and capabilities such as but not limited to vehicle health monitoring which may be used to monitor the vehicles 110, 112 status, such as battery life, altitude, damage, position, etc… The back end 102 in some examples may also be able to generate and communicate alerts and notifications such as sensor threshold crossings, vehicle health emergencies, or loss of coverage situations.”; Nhut ¶127 “FIG. 1 shows the fleet of drones 110, 112 or remote vehicles in communication with the back-end systems 102 through wireless communication.)
and the one or more outgoing peer-to-peer messages (Nhut ¶127 “FIG. 1 shows the fleet of drones 110, 112 or remote vehicles in communication with the back-end systems 102 through wireless communication. Also depicted is an interface with a human operator(s) 102 as well as a ground control station 120.”; Nhut ¶108 “Alerts may be generated by the drones themselves, when or shortly after sensor data is generated onboard. In some examples, alerts may be generated at a back-end system when sensor data is received from one or multiple sensors and/or drones”; Nhut ¶110 “utilizing a suite of sensors on the drones that collect and transmit the odor/gas data wirelessly”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nhut in view of Myslinski, further in view of Zhang (US20190174149A1)(hereinafter “Zhang”).
With respect to claim 4,
Nhut in view of Myslinski discloses:
and generate one or more guidance and control inputs for a formation guidance sub-system (Nhut Fig. 20, “Airport Closure”, “Use this play in the event of the closure of a destination airport for NASA company aircraft. By providing basic details of the closure, including the airport ICAO identifier, closure start time, and expected closure end time, this play will identify all affected aircraft and assist with their management. For each affected aircraft, the system will attempt to modify the route to preserve the original destination (Absorb Delay) or find a safe and reasonable alternative (Divert). When necessary, the system will prompt the user for further guidance. Automation authority for the Absorb Delay and Divert tasks may be adjusted to user preference”)
Nhut in view of Myslinski fails to explicitly disclose:
wherein the generated one or more guidance and control inputs include one or more offsets relative to one or more targets for the one or more vehicles to maintain.
However, Zhang, from the same field of endeavor, discloses:
wherein the generated one or more guidance and control inputs include one or more offsets relative to one or more targets for the one or more vehicles to maintain. (Zhang ¶274 “when the UAV is traveling towards the target, an object that was once further away may become closer up. In some instances, the UAV may move towards the target until it is offset from the target by a predetermined distance. The predetermined distance may include a horizontal distance component and/or a vertical distance component. The UAV may stay at the predetermined distance from the target.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the offset relative to one or more targets that a vehicle maintains, as taught by Zhang, in the system of Nhut in view of Myslinski, in order to prevent colliding with a target, as moving towards the target brings the target closer to the vehicle. (Zhang ¶274 “when the UAV is traveling towards the target, an object that was once further away may become closer up”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nhut in view of Myslinski, further in view of Appleby (US20070021880A1)(hereinafter “Appleby”).
With respect to claim 7,
Nhut in view of Myslinski discloses:
Providing roster data as one or more outgoing peer-to-peer messages;  (Myslinski ¶210 “In some embodiments, when a drone detects a suspect, the drone is able to communicate with other drones to assist… then multiple drones are used to track the suspect from different angles. In some embodiments, the drone is a nested drone implementation as described herein which is capable of separating when desired to be able to be in multiple places at once.”; Myslinski ¶232 “the multiple drones 2000, 2002, 2004 are able to communicate with each other”)
Receiving roster data as one or more incoming peer-to-peer messages; (Myslinski ¶209 “The drones are able to coordinate with each other to ensure a target is not lost. For example, if a suspect moves from zone 1 to zone 2, then a second drone is waiting in zone 2 (at the border of zone 2 and zone 1) where the suspect is headed (e.g., based on the first drone's location/trajectory) to continue tracking the target.”)
the set of formation data provided as one or more status outputs. (Nhut Fig. 11, “Aircraft Involved”, “NASA18”, “NASA42”; Nhut Fig. 13 “NASA13 Route waiting approval”, NASA11 “Executing new route soon”)
Nhut in view of Myslinski  fails to explicitly disclose:
generating a set of modified formation roster data
providing the set of modified formation roster data to each vehicle of the one or more vehicles within the one or more teams
updating the set of formation roster data with the set of modified formation roster data
and providing the set of modified formation roster data to the formation commander sub- system
However, Appleby, from the same field of endeavor, discloses:
generate a set of modified formation roster data; (Appleby ¶10 “The collaboration component updates membership and roles of the members based on the changing situation of the environment… The contingency management component determines whether to update any of the group consisting of the mission plan and the task plans.”)
provide the set of modified formation roster data to each vehicle of the one or more vehicles within the one or more teams,  (Appleby ¶10 “The collaboration component updates membership and roles of the members based on the changing situation of the environment; Appleby ¶37 “The Collaboration component 30 may also enable the system 10 to dynamically re-team for undertaking new mission… The Collaboration component 30 may accept messages and route the messages to appropriate recipients. The Collaboration component 30 may also process the messages if the Collaboration component itself is an appropriate recipient ( e.g… team membership”; Appleby ¶39 “The Collaboration component 30 may accept messages for transmission to teammates… and transfer the messages communication system for transmission. The Collaboration component 30 itself may also generate messages for collaborative functions (e.g… team membership)”)
update the set of formation roster data with the set of modified formation roster data; (Appleby ¶10 “The collaboration component updates membership and roles of the members based on the changing situation of the environment… The contingency management component determines whether to update any of the group consisting of the mission plan and the task plans.”)
 and provide the set of modified formation roster data to the formation commander sub- system, (Appleby ¶10 “The collaboration component updates membership and roles of the members based on the changing situation of the environment; Appleby ¶37 “The Collaboration component 30 may also enable the system 10 to dynamically re-team for undertaking new mission… The Collaboration component 30 may accept messages and route the messages to appropriate recipients. The Collaboration component 30 may also process the messages if the Collaboration component itself is an appropriate recipient ( e.g… team membership”; Appleby ¶39 “The Collaboration component 30 may accept messages for transmission to teammates… and transfer the messages communication system for transmission. The Collaboration component 30 itself may also generate messages for collaborative functions (e.g… team membership)”; Here the Collaboration component 30 would be the sub-system.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the system of Nhut in view of Myslinski which provides roster data as outgoing peer-to-peer messages, incoming peer-to-peer messages, and status outputs; into the system of Appleby, which generates, updates, and provides modified roster data, in order to quickly and effectively communicate to a fleet of vehicles that a plan needs to change due to unexpected circumstances to increase the probability of mission success (Appleby ¶32 “The Contingency Management component 40 may monitor unexpected influences that may affect team plan success, such as payload failure, modified orders, new operational constraints, changing environmental conditions, and/or other unexpected changes in the a Battlespace. The Contingency Management component 40 may feature a team-wide contingency resolution escalation process whereby contingency management may detect a contingency, assess impact, and identify a plan violation. The Contingency Management component 40 may then trigger the Mission Planning component 50 to perform a re-plan for the affected vehicle locally that may resolve the problem.”; Appleby ¶8 “For example, a system planning for a team of autonomous assets may evaluate heterogeneous and dynamic asset attributes that may themselves execute autonomous decisions based on previously unknown information thereby impacting a team's mission plan. It would be advantageous for team planning to recognize and process this impact.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/             Examiner, Art Unit 3667                                                                                                                                                                                           

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667